MEMORANDUM **
Mary Arleen Miller appeals pro se the district court’s judgment dismissing her action against a municipal court judge, the Page, Arizona city attorney, the city manager, and an animal control officer after she was issued a citation on account of crowing by her rooster in violation of a municipal ordinance. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). Johnson v. Knowles, 113 F.3d 1114, 1117 (9th Cir.1997). The district court cannot dismiss a complaint unless it appears beyond a reasonable doubt that Miller can prove no set of facts in support of her claims that would entitle her to relief. See id.
We affirm the district court for the reasons stated in the district court’s July 18, 2000 order.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.